 UNITED BROTHD. OF CARPENTERS, LOCAL 200,United Brotherhood of Carpenters and Joiners ofAmerica,Local No. 200,AFL-CIOandPaguraMasonryContractors,Inc.andLaborersInternationalUnion of North America,Local No.423, AFL-CIO. Case 9-CD-154October 17, 1969DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, BROWN, AND JENKINSThis is a proceeding pursuant to Section 10(k) oftheNationalLabor Relations Act, as amended,followingchargesfiledbyPaguraMasonryContractors, Inc., herein called Pagura Masonry orthe Employer, alleging that United Brotherhood ofCarpenters and Joiners of America, Local No. 200,AFL-CIO, herein called Carpenters Local 200, hasviolatedSection 8(b)(4)(D) of the Act. A dulyscheduled hearing was held before Hearing OfficerWilliam C. Mittendorf on May 28, June 12, andJuly 3, 1969. The Employer, Carpenters Local 200and Local No. 423, International Union of LaborersofNorthAmerica,AFL-CIO, hereinafter calledLaborers, appeared at the hearing and were affordedfullopportunity to be heard, to examine andcross-examinewitnesses,and to adduce evidencebearing on the issues.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of theHearing Officer made at the hearing and finds thatno prejudicial error was committed. The rulings arehereby affirmed.Upon the entire record in this case, including thebriefs of Carpenters Local 200, Laborers Local 423,and the Employer, the Board makes the followingfindings:'I.THE BUSINESS OF THE EMPLOYERPaguraMasonryContractors,Inc.,anOhiocorporation with its principal office and place ofbusiness in Columbus, Ohio, is engaged in theerection of masonry as a masonry contractor in thebuliding and construction industry in various partsof the State of Ohio. During the past 12 monthsPaguraMasonry Contractors, Inc. has purchasedand received goods from outside the State of Ohiovalued in excess of $50,000. The parties agree, andwe find, that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and it will effectuate the policies of the Act to'Carpenters Local 200'sMotion to Quash the Notice of Hearing isdenied for the reasons hereinafter statedThe Mason Contractors Association of America was granted permissionto file anamicus curiaebrief which has also been consideredassertjurisdiction herein.II.THE LABORORGANIZATIONS INVOLVED209Thepartiesstipulated,andwe find, thatCarpenters Local 200 and Laborers InternationalUnionofNorthAmerica,LocalNo.423,AFL-CIO, are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Factsof theDisputeTheEmployerhadasubcontractwithCunningham-Limp Co., the prime contractor, inNovember 1968, to perform the masonry work attheDeSoto Chemical Co. plant located at NewWorld Drive and Watkins Drive in Columbus, Ohio.The Employer is a member of the MasonryContractors Association of Columbus, Ohio, whichin turn is affiliated with a national association, theMasonry Contractors Association of America. Thenationalassociationhasacollective-bargainingagreement with the Laborers' International Uniontowhich the Columbus Association and theEmployer are parties. This agreement provides, inpertinent part, as follows:Thework jurisdictioncoveredbythisAgreement when performed by members of theASSOCIATION (Employer) shall include thework which has historically or traditionally orcontractuallyassignedtomembersoftheLABORERS INTERNATIONAL UNION OFNORTH AMERICA in the tending of Masonsincluding . . . the unloading, erecting, dismantling,moving and adjustments of scaffolds.The Employer, pursuant to his agreement with theLaborers, employed members of Local 423 to erect,move,dismantle,andadjustmetaltubularscaffoldingattheabove-mentionedplant.Thisagreement does not provide that the signatoriessubmit jurisdictional disputes to the National JointBoard for the Settlement of Jurisdictional Disputes,hereinafter referred to as Joint Board, or abide byitsdecisions.The Employer, Pagura Masonry Co.,Inc.,has no collective-bargaining agreement withCarpenters Local 200.2FredD Pagura, President of the Employer,testified that on or about January 21, 1969, he wascontactedbyErnestE.Plunkett,BusinessRepresentative of the Carpenters Local 200, who'Fred D Pagura, President of the Employer,is also president and ownerof a separate corporate entity, Fred D Pagura, Inc This latter corporationisengaged in general sub-contracting, such as concrete forming work andfinished carpentry work, but does not perform any masonry work. Thisfirm is a signatory to a collective-bargaining agreement between TheCentral Ohio Chapter, The Associated General Contractors of Americaand Local 200 This latter agreement specifically provides that the partiesthereto shall submit jurisdictional disputes to the Joint Board CarpentersLocal 200's contentions as to the effect of this agreement are discussedbelow179NLRB No. 36, 210DECISIONSOF NATIONALLABOR RELATIONS BOARDinquiredasto the assignment of the masonryscaffoldingon the DeSoto plant job. Pagurainformed Plunkett that he had assigned the work toLaborers (mason tenders, Local 423) in accordancewith his national agreement through the MasonryContractors Association, Inc. He further stated thatitwas his policy to have mason tenders attend to thebuilding of scaffolding. Plunkett then told CharlesRalston, superintendent for Cunningham-Limp whowas present at the time, that the scaffolding over 14feetwas properly carpenters' work and he wouldhave to see that carpenters were assigned the work.On January 23, Plunkett again appeared at thejobsiteand insisted thatRalston in Pagura'spresence, submit the question of jurisdiction as tothe scaffolding to the Joint Board. Upon Ralston'srefusal to acquiesce Plunkett told Pagura to take thequestion to the Joint Board. Pagura then toldPlunkett he was not stipulated to the Joint Boardand further he had made an assignment and wassatisfied with it. To the latter Plunkett stated "I willfightitwitheverythingI'vegot to get thisstraightened out." This above-described conversationtook place near the lunchtime, and when Paguraand Ralston returned from luncheon they found thatthe four or five carpenters who were working on thejob had suddenly become "sick" and left the job. Onthe following day Cunningham-Limp was unable toobtain carpenters from the Carpenters Local 200,and none was referred for about 2 weeks despiterepeated requests.B.The Work in DisputeThe work in dispute is the erection of steeltubular section scaffolds above the height of 14 feetat the DeSoto Chemical Company plant located inColumbus, Ohio.3C. The Contention of the PartiesCarpentersLocal200 contends that PaguraMasonry Contractors, Inc. and Fred D. Pagura,Inc.,are a single Employer, and because of thelatter firm's signing of the AGC agreement, PaguraMasonry is bound by an award by the Joint Board.On the latter basis Local 200 argues that all partiestherefore have agreed to submit the dispute to theJointBoard, and accordingly the Board may notdetermine the dispute under Section 10(k) of theAct.Laborers Local 423 and the Employer contendthaton the basis of their collective-bargainingagreement they are not stipulated to the JointBoard,and that historically laborers (masontenders) have performed the type of work in disputefortheEmployerandforothermasonrycontractors,members of the Masonry Contractors'For a detailed description of this type of scaffolding which in the 1930'sbegan to replace the wooden scaffolding used earlier, seeSeedorfMasonryCo. 173 NLRB No 184Association in the area. They further contend thatthe assignment of the work to laborers by theEmployer was proper because it is more skillfully,efficiently, and economically performed when doneby laborersThe Employer contends that the Employer andFredD.Pagura, Inc., are wholly independentcorporate entities and that each corporate entityperforms work of an entirely different nature, andeach is bound only to the collective-bargainingagreement it has executed.D. Applicability of the StatuteSection 10(k) of the Act empowers the Board todetermineadisputeoutofwhichaSection8(b)(4)(D) charge has arisen. However, before theBoard proceeds with a determination of dispute, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.The record shows that in January 1969, theCarpenters' business agent at the DeSoto Chemicalplant construction site, where laborers employed bytheEmployer were engaging in scaffolding work,told the Employer that carpenters and not laborersshould perform that work. The Employer respondedthathewas satisfiedwith the assignment toLaborers. Shortly thereafter, there having been noreassignment of the work, Carpenters employed bythe prime contractor became "sick" and left the job.No carpenterswere referred to the job forapproximately 2 weeks despite repeated requests.The record further shows that the Employer in1968 was involved in two other disputes with theCarpenters over the use of laborers to performmasonry scaffolding on projects in Columbus, Ohio.The Employer, as a masonry subcontractor on bothprojects, assigned the scaffolding work to employeesrepresentedbytheLaborers.TheCarpentersofficials claimed the scaffolding work as work of thecarpenters, upon both projects. On one project whenthe Employer informed the Carpenters officials hewould not change his assignment, the generalcontractor's carpenters became "ill" for 2 or 3weeks. The general contractor, in order to get thecarpenters back to work, removed the scaffoldingwork from the Employer's subcontract and assignedthework to carpenters.However,when thecarpenters performed the work the laborers walkedoff the job.When the Employer completed hismasonrysubcontracttheprimecontractorback-charged the Employer $1300 as the cost to theprime contractor for building the scaffolds withcarpenters.On the other project, after theCarpenters' claim and the Employer's refusal tochange his assignment, the carpenters walked off thejob and did not return until the general contractorsubmitted a request to the Joint Board.In view of the conduct described above, we findthat there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred and that UNITED BROTHD. OF CARPENTERS, LOCAL 200211thedispute is properly before the Board fordetermination under Section 10(k) of the Act.E.Merits of the DisputeThe Employer, through its membership in theMasonry Contractors Association, is bound by acollective-bargainingagreementwithLocal423Laborers InternationalUnionwhichcoversallmasonry scaffolding work. The Employer has nocontract with Carpenters Local 200.1The record discloses that masonry scaffolding iserected as the masonry work progresses and that thetime spent erecting and dismantling such scaffoldingisminimal. Therefore, the laborers (mason tenders)assigned to this work are also available to assistmasons, performing such tasks as carrying andstacking bricks, tending and carrying mortar. Theuse of carpenters on scaffolding over 14 feet highwould necessarily require the Employer to hirecarpenters, there being none on its payroll, andwould result in the accumulation of idle time andincreased costs in the production of the work.Testimony by the Employer and other masonrycontractorscompelstheconclusionthattheoverwhelming practice of this Employer as well asthe industry in Columbus, Ohio, is to assign metalmasonry scaffolding work to laborers.Other factors usually considered by the Board injurisdictional dispute cases provide little assistanceindetermining the instant dispute. Neither of theUnionshasbeencertified.The Joint BoardDecision, relied upon by the Carpenters in supportof its claim, is not binding upon the Employer, whoisunwilling to abide by the Decision. In fact, theEmployer specifically informed the Joint Board bytelegram on February 6, 1969, that he had made norequest for a job decision from the Joint Board norauthorized such a request since he was not stipulatedto the Joint Board.Itappears from the record that carpenters andmasonry contractors laborers possess the requisiteabilities to do the work.In view of the foregoing, on the basis of therecord as a whole, and upon appraisal of all relevantconsiderations, we believe that the work in disputeWe find withoutmerit the contention of CarpentersLocal 200 that theFred D Pagura Co,Inc , and the PaguraMasonry Co, Inc are a singleemployer and therefore,since Fred D Pagura, Inc , is stipulated to theNational Joint Board, the Employer herein is also boundThe recordestablishes that while the two corporations are owned and controlled by thesame stockholder,there are different secretaries,theymaintain separatebooks, bank accounts,payrolls, make their own employment compensationpayments and other deductions,pay separate taxes, have separatesupervisors,employ separate types of employees,(mason tenders-general laborers),and' have separate collective-bargaining agreementsnegotiated by separate employer associations. From all of the above wefind thatthe AGC contractisnot binding on Pagura Masonry contractors,IncMatt J Zaich,143 NLRB 133Nor do we find merit in CarpentersLocal 200'scontention,that theCarpentersand Laborers have voluntarily agreed,as disclosed by therecord, to two additional methods for the elimination of disputes overmasonry scaffolding The Employer is not a party to such agreements andcannot be held to be boundtherebyshould be awarded to employees represented byLaborers Local 423. The fact that the Employer'sassignment conforms to its own and area practicesand is consistentwith its collective-bargainingagreement, the fact that laborers employed by theEmployer not only have the requisite skill but arefamiliarwithallfacetsof the work, and theattendant efficiency and economy of operations leadus to conclude that Employer's assignment of thework is the proper one. Therefore, we shalldetermine the dispute by assigning the work inquestion to employees of Pagura Masonry Co., Inc.,represented by Laborers Local 423.5 In making thisdetermination, which is limited to the controversywhich gives rise to this proceeding, we are notassigning the work to Local 423 or its members.6DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, theNationalLabor Relations Boardherebymakes the following determination of thedispute.1.Employees employed by Pagura Masonry Co.,Inc.,who are represented by Laborers InternationalUnionofNorthAmerica,LocalNo.423,AFL-CIO, rather than carpenters represented byLocalNo. 200, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, are entitled toperform the erection, assembly, and dismantling ofmetal tubular scaffolds used in the erection ofmasonry walls at the construction site of the DeSotoChemical Co., plant in Columbus, Ohio.2.LocalNo.200,UnitedBrotherhoodofCarpenters and Joiners of America, AFL-CIO, isnotentitledbymeans proscribed by Section8(b)(4)(D)of the Act, to force or require theEmployer, Pagura Masonry Co., Inc., to assign theabove work to carpenters represented by it.3.Within 10 days from the date of thisDecisionandDetermination of Dispute, LocalNo. 200,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, shall notify theRegionalDirector for Region 9, in writing, whether it will orwillnot refrain from forcing or requiring theEmployer, Pagura Masonry Contractors, Inc., bymeans proscribed by Section 8(b)(4)(D),to assignthe work in dispute to carpenters, rather than toemployees of the Employer who are represented byLaborers'Local 423.'On the record before us, we find no merit inthe Employer's request fora broad remedial orderThe requestisherebydeniedTheMasonryContractorsAssociation of Columbus,Ohio, Inc , joined the Employer inthe request for a broad remedial order The request is hereby denied as theAssociation is not a party herein'SeePorrazzo and HurleyCo, Inc.177NLRB No 36,UnitedBrotherhoodof Carpentersand Joinersof America, Local No 213,AFL-CIO (GeneralMasonry,Inc ).175NLRBNo 101,UnitedBrotherhoodof Carpentersand Joiners,LocalNo 153 (Blount BrosCorporation),175 NLRB No 81